Case 7:19-cr-01879 Document1 Filed on 09/04/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

UNITED STATES OF AMERICA United States District Court

V. Southern District Of Texas CRIMINAL COMPLAINT
Oscar Amilcar Jovel FILED

SFP 04 2019 CaseNumber: -19- 2/30m

David J. Bradley, Clerk
IAE YOB: 1980 —

El Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about September 3, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense) ,

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Oscar Amilcar Jovel was encountered by Border Patrol Agents near Mission, Texas on September 3, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on September 3, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on April 20, 2016 through Phoenix, Arizona. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On March 12, 2013, the Defendant was convicted of Robbery and sentenced to four (4) years confinement.

\

Continued on the attached sheet and made a ey of this

[_]¥es [ x]No

 

ee Li?

Sworn to before me and subscri my presence, Signature of Complainant

September.4, 2019 Jose E Diaz order Patrol Agent

 

J Scott Hacker , U.S, Magistrate Judge ; @ Z .

Name and Titie of Judicial Officer Signat Jugicial Officer

 
